Title: From Benjamin Franklin to Jean-Baptiste LeRoy, 22 June 1773
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


London, June 22. 1773
However glad I am of the Occasion, I forbore indulging my self in the Pleasure of congratulating by the first Post my dear double Confrere, on his Election into our Royal Society; because Mr. Walsh undertook to give you the Information, which would make a Second Expence unnecessary, and I saw I should soon have this opportunity by the favour of M. Poisonnier. I rejoice in the Event, as you seemed anxiously concern’d about it, and we have done ourselves Honour, in distinguishing and associating a Merit so universally known and acknowledg’d.
I am pleas’d to hear you are engag’d in the Consideration of Hospitals. I wish any Observations of mine could be of Use to you, they should be at your Service. But ’tis a Subject I am very, little acquainted with. I can only say, that if a free and copious Perspiration is of use in Diseases, that seems, from the Experiments I mention’d to M. Dubourg, to be best obtain’d by light covering and fresh Air continually changing: The Moisture on the Skin when the Body is warmly covered, being a Deception and the Effect not of greater Transpiration, but of the Saturation of the Air included under and in the Bedclothes, which therefore can absorb no more, and so leaves it on the Surface of the Body. From those Experiments I am convinc’d of what I indeed before suspected, that the Opinion of Perspiration being check’d by Cold is an Error, as well as that of Rheums being occasion’d by Cold. But as this is Heresy here, and perhaps may be so with you, I only whisper it, and expect you will keep my Secret. Our Physicians have begun to discover that fresh Air is good for People in the Small Pox and other Fevers. I hope in time they will find out that it does no harm to People in Health.
We have nothing new here in the philosophic Way. I shall like to hear how M. Lavoisier’s Doctrine supports itself as I suppose it will be controverted. With the greatest Esteem, I am ever, Dear Sir Yours most affectionately
B Franklin

Enclos’d I send you some Pamphlets relative to our American Affairs for your Amusement. Sir Jno Pringle bids me present his Compliments. He interested himself much in the Election.
M. Le Roy.

